 

Case 1:08-cr-01080-GBD Document 159 Filed 01/04/21 Page 1 oft

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee xX
UNITED STATES OF AMERICA, :
~against-
08 Crim. 1080-03 (GBD)
LUIS ANDRE DELACRUZ,
Defendant.
|e et ee eee ee ee ee ee eee ee Re ee Ke Ke ee ee ee xX

GEORGE B. DANIELS, United States District Judge:
In light of Defendant’s release from the custody of the Bureau of Prisons (“BOP”) on
March 9, 2020, the Clerk’s Office is ordered to close the above-captioned case and the outstanding

renewed motion at ECF No. 158.

Dated: New York, New York

January 4, 2021 SO ORDERED.

Gn wv Bb Dinas

ORG B. DANIELS
itedStates District Judge

 

 
